DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 12/15/2021 has been entered. Claim(s) 1-15 is/are currently amended. Claim(s) 1-15 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and claims dependent thereon are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 2, claim 9, claim 11, claim 14, claim 15 and claims dependent thereon, the limitation "the calibration device and the sensing apparatus are integrally coupled in the biological information measuring apparatus" of claim 1 and the comparable limitations of i.e., facilitated by communication units 117 and 151). 

Accordingly, it is unclear what integral coupling encompasses and/or to what the term is limited. Does this encompass communicatively coupling (e.g., wireless pairing), is the term limited to a physical/mechanical coupling? Additionally, the phrase "in the biological information measuring apparatus" is further unclear, particularly the use of the word "in." Are the calibration device and sensing apparatus integrally coupled inside of the measuring apparatus, i.e., is this meant to imply the two components are provided "in" a common housing? Lastly, each claimed calibration device and sensing apparatus pair are recited to have respective transmitters and receivers for communicating therebetween. All disclosed transmission and/or reception examples are short-range wireless techniques (e.g., pg. 19, lines 10-17), such that it is unclear what use the transmitter/receiver serves if the calibration device and sensing apparatus are physically connected and/or coupled within the same apparatus.
Regarding claims 9-11 and claims dependent thereon, each of the failure determining limitations is indefinite. Specifically, it is unclear what conditions result in recalibration and what conditions result in determining failure. Applicant appears to disclose once "failure" is determined, the sensing apparatus should be repaired or replaced (pg. 43), indicating determining apparatus failure is a different determination than determining the apparatus should merely be recalibrated. However, Applicant discloses, "If the difference is greater than TH3, the sensing apparatus determines that recalibration is required. […] If the difference is greater than TH3, recalibration is 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 2, claim 9, claim 11, claim 14, claim 15 and claims dependent thereon, as noted above, the limitation "the calibration device and the sensing apparatus are integrally coupled in the biological information measuring apparatus" is indefinite. Furthermore, if it is Applicant's intention that integral coupling limits the two devices to being mechanically or physically coupled, this appears to lack sufficient support in the application as filed. Applicant discloses/illustrates the calibration device and sensing apparatus are distinct/separate devices that communicate via communication units that enables short-distance data exchange (see Fig. 1; pg. 19, lines 10-17; etc.). Applicant does not disclose an embodiment in which the calibration device and sensing apparatus are mechanically/physically coupled, or integrated into a single "apparatus" or housing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0228301 A1 (previously cited, Banet) in view of US 2018/0192900 A1 (previously cited, Wei); or alternatively, over Banet in view of Wei and US 2014/0371607 A1 (previously cited, Fitzsimmons) and US 2013/0184544 A1 (Su).
Regarding claims 1 and 3, Banet teaches/suggests a biological information measuring apparatus comprising: a sensing apparatus (monitoring device 304) and a calibration device (calibration device 302), 
wherein the calibration device comprises a first processor configured to intermittently measure first biological information (electronic system 308; ¶ [0036] where calibration device 302 measures systolic and diastolic blood pressure using a cuff coupled to electronic system 308 that 
wherein the sensing apparatus comprises a detector configured to detect a pulse wave continuously (light source 3 and photodetector 31 and/or pulse oximetry circuit 35 of the wrist-mounted monitoring device 304; ¶ [0042] continuous pulse wave feature measurements); a receiver configured to receive the data from the calibration device (wireless transceiver 38; ¶ [0036]); and a calculator configured to calibrate the pulse wave based on the first biological information (¶ [0042] generating numerical calibration curves that correlate calibration parameters, i.e., features extracted from the detected pulse wave, to the blood pressure values measured by the calibration device), and calculate second biological information based on the pulse wave (¶ [0042] continuous pulse wave feature measurements are then compared to the stored calibration curves to determine the patient's blood pressure), wherein the first processor is disposed closer to an upper arm than the detector (e.g., Fig. 4). 
Banet discloses the detector, or at least a portion thereof, is configured to be disposed on a wrist of a living body (e.g., Fig. 4, where monitoring device 304 is disposed on the wrist, which contains circuitry for generating the optical waveform based on data received from the light source and detector, as described in ¶ [0033]). Alternatively, if it is Applicant's intention that the claimed "detector" is limited to only the sensing elements (e.g., a photodetector), Banet does not expressly disclose this element is configured to be disposed on the wrist, but rather teaches said detector is disposed on the finger and electrically connected to a wrist-mounted device via a cable (throughout e.g., ¶ [0137] where a PPG signal may be detected at the finger, wrist or radial artery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Banet with the detector (e.g., photodetector with associated light source) being configured to be disposed on a wrist of a living body as taught/suggested by Wei in order to eliminate the need for/reduce the length of the cable between the detector and the remainder of the sensing apparatus, thereby providing a more comfortable or less burdensome sensing apparatus and/or as a simple substitution of one known suitable detector location for acquiring the necessary signal for another to yield no more than predictable results. See MPEP 2143(I)(B).
While Banet discloses the calibration device (or first processor thereof) and sensing apparatus (or detector thereof) are provided on the same limb, with the calibration/first processor being provided more proximally than the sensing apparatus/detector (e.g., Fig. 4), Banet as modified does not expressly disclose the first processor and detector are provided at an identical site, such as the same wrist. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the apparatus of Banet with the first processor being configured to be provided at an identical site as the detector (i.e., the same wrist) because Applicant has not disclosed that such a configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses providing the first processor on the wrist or the upper arm as suitable alternatives (pg. 18, lines 4-6). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the first 
Alternatively/Additionally, Fitzsimmons teaches/suggests a comparable calibration device (oscillometric blood pressure device) comprising a first processor configured to intermittently measure first biological information (controller 117 including a blood pressure measuring unit for determining the blood pressure from the detected pulse wave change and compression cuff pressure signal, ¶ [0027]); and a transmitter configured to transmit data including the first biological information to the sensing apparatus (Abstract, transmitter for wirelessly transmitting blood pressure data to a second device; data I/O 154), disclosing said calibration device may be configured to be provided on the upper arm or wrist (¶ [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Banet with the first processor being configured to be provided at an identical site as the detector (i.e., the same wrist) as taught and/or suggested by Fitzsimmons as a simple substitution of one known suitable first processor position for acquiring the required blood pressure values for another to yield no more than predictable results. See MPEP 2143(I)(B).
Banet as modified teaches/suggests the calibration device and the sensing apparatus are integrally coupled (e.g., communicatively coupled) in the biological information measuring apparatus (e.g., ¶ [0036]). Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the apparatus of Banet with the calibration device and the sensing apparatus being integrally coupled in the biological information measuring apparatus because Applicant has 
Further alternatively/additionally, Su teaches/suggests a biological information measuring apparatus comprising a calibration device (80) and a sensing apparatus (monitor 14, or portions thereof for calculating biological information, ¶ [0031]) that are integrally coupled (¶ [0037] where calibration device 80 may be integrated into monitor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Banet with the calibration device and the sensing apparatus being integrally coupled in the biological information measuring apparatus as a simple substitution of one known arrangement for coupling a calibration device and sensing apparatus components of a biological information measuring apparatus for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 12, Banet as modified teaches/suggests the first processor is configured to measure the first biological information with higher precision than the second biological information obtained from the detector (¶ [0036] where calibration device 302 measures systolic and diastolic blood pressure using a cuff coupled to an electronic system 308, as described in ¶ [0009], which Applicant discloses is more precise than pulse-wave derived blood pressure in pg. 19, line 26 - pg. 20, line 8). 
Regarding claim 13, Banet as modified teaches/suggests the detector is configured to detect the pulse wave beat-by-beat (¶ [0042] continuous measurements; ¶ [0047]; etc.), and the first biological information and the second biological information are blood pressures (¶ [0042] blood pressure values determined by the calibration device and sent to monitoring device for processing to enable continuous determination of blood pressure). 
Regarding claim 14, Banet teaches/suggests a method of measuring biological information in a biological information measuring apparatus comprising a sensing apparatus configured to detect a pulse wave (monitoring device 304) and a calibration device configured to measure first biological information (calibration device 302), the method comprising: 
in the calibration device: intermittently measuring first biological information with a first processor (¶ [0036] where calibration device 302 measures systolic and diastolic blood pressure using a cuff coupled to electronic system 308 that includes a motor-controlled pump and data-processing electronics); and transmitting data including the first biological information to the sensing apparatus (¶ [0036] where short-range radio transmitter 38 sends systolic and diastolic blood pressure values wirelessly to the monitoring device 10 once the calibration measurement is completed); and
in the sensing apparatus: continuously detecting a pulse wave with a detector (¶ [0042] continuous pulse wave feature measurements); receiving the data from the calibration device (¶ [0036]); calibrating the pulse wave based on the first biological information (¶ [0042] generating numerical calibration curves that correlate calibration parameters, i.e., features extracted from the detected pulse wave, to the blood pressure values measured by the calibration device); and calculating second biological information from the pulse wave (¶ [0042] continuous 
Banet discloses the detector that detects the pulse wave continuously in time, or at least a portion thereof, is configured to be disposed on a wrist of a living body (e.g., Fig. 4, where monitoring device 304 is disposed on the wrist, which contains circuitry for generating the optical waveform based on data received from the light source and detector, as described in ¶ [0033]). Alternatively, if it is Applicant's intention that the claimed detector is limited to only the sensing elements (e.g., a photodetector), Banet does not expressly disclose the detector is configured to be disposed on the wrist, but rather teaches the detector is disposed on the finger and electrically connected to a wrist-mounted device via a cable (throughout document). Wei teaches/suggests the finger and the wrist as suitable alternative locations from which to measure a PPG signal (e.g., ¶ [0137] where a PPG signal may be detected at the finger, wrist or radial artery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Banet with the detector (e.g., photodetector and associated light source) being configured to be disposed on a wrist of a living body as taught/suggested by Wei in order to eliminate the need for/reduce the length of the cable between the detector and the remainder of the sensing apparatus, thereby providing a more comfortable or less burdensome sensing apparatus and/or as a simple substitution of one known suitable detector location for acquiring the necessary signal for another to yield no more than predictable results. See MPEP 2143(I)(B).
While Banet discloses the calibration device and sensing apparatus are provided on the same limb (e.g., Fig. 4), Banet as modified does not expressly disclose the first processor that 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Banet with the first processor being provided at an identical site as the detector (i.e., the same wrist) because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses providing the first processor that intermittently measures the first biological information on the wrist or the upper arm as suitable alternatives (pg. 18, lines 4-6). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the placement of the first processor that intermittently measures the first biological information disclosed by Banet because either arrangement facilitates substantially simultaneous measurement of blood pressure values and collection of an optical waveform for calibration (Banet, ¶ [0036]). 
Alternatively/Additionally, Fitzsimmons teaches/suggests a comparable calibration device (oscillometric blood pressure device) comprising a first processor configured to intermittently measure first biological information (controller 117 including a blood pressure measuring unit for determining the blood pressure from the detected pulse wave change and compression cuff pressure signal, ¶ [0027]); and a transmitter configured to transmit data including the first biological information to the sensing apparatus (Abstract, transmitter for wirelessly transmitting blood pressure data to a second device; data I/O 154), disclosing said calibration device may be configured to be provided on the upper arm or wrist (¶ [0034]).
i.e., the same wrist) as taught/suggested by Fitzsimmons as a simple substitution of one known suitable calibration device position for acquiring the required blood pressure values for another to yield no more than predictable results. See MPEP 2143(I)(B).
Banet as modified teaches/suggests the calibration device and the sensing apparatus are integrally coupled (e.g., communicatively coupled) in the biological information measuring apparatus (e.g., ¶ [0036]). Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the apparatus of Banet with the calibration device and the sensing apparatus being integrally coupled in the biological information measuring apparatus because Applicant has not disclosed that the calibration device and sensing apparatus being coupled (in a manner other than communicatively) provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the coupling disclosed by Banet because either arrangement permits required communication between the calibration device and the sensing apparatus for reliably measuring blood pressure. 
Further alternatively/additionally, Su teaches/suggests a biological information measuring apparatus comprising a calibration device (80) and a sensing apparatus (monitor 14, or portions thereof for calculating biological information, ¶ [0031]) that are integrally coupled (¶ [0037] where calibration device 80 may be integrated into monitor). It would have been obvious to one of 
Regarding claim 15, Banet teaches/suggests a non-transitory computer readable medium storing a computer program of a biological information measuring apparatus including a sensing apparatus (monitoring device 304) and a calibration device (calibration device 302), the computer program being executed by processors of the sensing apparatus and the calibration device to provide the steps of:
in the calibration device: 
intermittently measuring first biological information (¶ [0036] where calibration device 302 measures systolic and diastolic blood pressure using a cuff coupled to electronic system 308 that includes a motor-controlled pump and data-processing electronics); and
transmitting the first biological information to the sensing apparatus (¶ [0036] where short-range radio transmitter 38 sends systolic and diastolic blood pressure values wirelessly to the monitoring device once the calibration measurement is completed); and
in the sensing apparatus:
continuously detecting a pulse wave (¶ [0042] continuous pulse wave measurements); 
receiving the data from the calibration device (¶ [0036]); 
i.e., features extracted from the detected pulse wave, to the blood pressure values measured by the calibration device); and 
calculating second biological information from the pulse wave (¶ [0042] continuous pulse wave feature measurements are then compared to the stored calibration curves to determine the patient's blood pressure). 
Banet detecting the pulse wave, or at least a portion thereof, is performed at a wrist of a living body (e.g., Fig. 4, where monitoring device 304 is disposed on the wrist, which contains circuitry for generating the optical waveform based on data received from the light source and detector, as described in ¶ [0033]). Alternatively, if it is Applicant's intention that the detecting of the pulse wave is limited to only the location of the sensing elements (e.g., a photodetector), Banet does not expressly disclose sensing/detecting at the wrist, but rather teaches the detector is disposed on the finger and electrically connected to a wrist-mounted device via a cable (throughout document). Wei teaches/suggests the finger and the wrist as suitable alternative locations from which to measure a PPG signal (e.g., ¶ [0137] where a PPG signal may be detected at the finger, wrist or radial artery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of Banet with detecting the pulse wave at a wrist of a living body as taught and/or suggested by Wei in order to eliminate the need for/reduce the length of the cable between said portion and the remainder of the sensing apparatus, thereby providing a more comfortable or less burdensome sensing apparatus and/or as a simple substitution of one known suitable detector location for acquiring the necessary signal for another to yield no more than predictable results. See MPEP 2143(I)(B).
e.g., Fig. 4), Banet as modified does not expressly disclose measuring of the first biological information and the detecting of the pulse wave is performed at an identical site, such as the same wrist. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the steps of Banet with the measuring of the first biological information being performed at an identical site as the detecting the pulse wave (i.e., the same wrist) because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses providing the portion that intermittently measures the first biological information on the wrist or the upper arm as suitable alternatives (pg. 18, lines 4-6). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with measuring of the first biological information at the location disclosed by Banet (e.g., upper arm) because either arrangement facilitates substantially simultaneous measurement of blood pressure values and collection of an optical waveform for calibration (Banet, ¶ [0036]). 
Alternatively/Additionally, Fitzsimmons teaches/suggests a comparable calibration device (oscillometric blood pressure device) comprising a first processor configured to intermittently measure first biological information (controller 117 including a blood pressure measuring unit for determining the blood pressure from the detected pulse wave change and compression cuff pressure signal, ¶ [0027]); and a transmitter configured to transmit data including the first biological information to the sensing apparatus (Abstract, transmitter for wirelessly transmitting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the steps of Banet with measuring of the first biological information being performed at an identical site as the detecting the pulse wave (i.e., the same wrist) as taught/suggested by Fitzsimmons as a simple substitution of one known suitable calibration device position for acquiring the required blood pressure values for another to yield no more than predictable results. See MPEP 2143(I)(B).
Banet as modified teaches/suggests the calibration device and the sensing apparatus are integrally coupled (e.g., communicatively coupled) in the biological information measuring apparatus (e.g., ¶ [0036]). Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the apparatus of Banet with the calibration device and the sensing apparatus being integrally coupled in the biological information measuring apparatus because Applicant has not disclosed that the calibration device and sensing apparatus being coupled (in a manner other than communicatively) provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the coupling disclosed by Banet because either arrangement permits required communication between the calibration device and the sensing apparatus for reliably measuring blood pressure. 
Further alternatively/additionally, Su teaches/suggests a biological information measuring apparatus comprising a calibration device (80) and a sensing apparatus (monitor 14, or portions thereof for calculating biological information, ¶ [0031]) that are integrally coupled (¶ [0037] where .

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of US 2016/0045119 A1 (previously cited, David); or alternatively, over Banet in view of David and Su.
Regarding claim 2, Banet teaches/suggests a biological information measuring apparatus comprising a sensing apparatus (monitoring device 304) and a calibration device (calibration device 302), 
wherein the calibration device comprises a first processor configured to intermittently measure first biological information (electronic system 308; ¶ [0036] where calibration device 302 measures systolic and diastolic blood pressure using a cuff coupled to electronic system 308 that includes a motor-controlled pump and data-processing electronics); and a transmitter configured to transmit data including the first biological information to the sensing apparatus (short-range radio transmitter 310; ¶ [0036] where short-range radio transmitter 38 sends systolic and diastolic blood pressure values wirelessly to the monitoring device 10 once the calibration measurement is completed); and
i.e., features extracted from the detected pulse wave, to the blood pressure values measured by the calibration device), and calculate second biological information based on the pulse wave (¶ [0042] continuous pulse wave feature measurements are then compared to the stored calibration curves to determine the patient's blood pressure). 
While Banet suggests the device requires recalibration at least after a predetermined time period (e.g., ¶ [0042]), Banet does not expressly teach the sensing apparatus further comprises an instruction transmitter configured to transmit an instruction to measure the first biological information to the calibration device. 
David teaches/suggests an apparatus comprising a calibration device (Fig. 2, absolute blood pressure monitor) and a sensing apparatus (Fig. 2, pulse waveform detector and co-located control device, ¶ [0037]) including an instruction transmitter configured to transmit an instruction to measure the first biological information to the calibration device (¶¶ [0026]-[0028] where, when recalibration is necessary, the system contacts an automatic sphygmomanometer that inflates a cuff on the patients arm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Banet with the sensing apparatus further comprising an instruction transmitter configured to transmit an instruction to measure the first etc.), in order to ensure the accuracy of the second biological information calculated from the pulse wave. 
Banet as modified teaches/suggests the calibration device and the sensing apparatus are integrally coupled (e.g., communicatively coupled) in the biological information measuring apparatus (e.g., ¶ [0036]). Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the apparatus of Banet with the calibration device and the sensing apparatus being integrally coupled in the biological information measuring apparatus because Applicant has not disclosed that the calibration device and sensing apparatus being coupled (in a manner other than communicatively) provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the coupling disclosed by Banet because either arrangement permits required communication between the calibration device and the sensing apparatus for reliably measuring blood pressure. 
Further alternatively/additionally, Su teaches/suggests a biological information measuring apparatus comprising a calibration device (80) and a sensing apparatus (monitor 14, or portions thereof for calculating biological information, ¶ [0031]) that are integrally coupled (¶ [0037] where calibration device 80 may be integrated into monitor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Banet with the calibration device and the sensing apparatus being integrally coupled in the biological information measuring apparatus as a simple substitution of one known .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of David (or Banet in view of David and Su) as applied to claim(s) 2 above, and further in view of Wei, or Wei and Fitzsimmons. 
Regarding claim 4, Banet as modified teaches and/or suggests the limitations of claim 2, as discussed above. Banet as modified further discloses the detector, or at least a portion thereof, is configured to be disposed on a wrist of a living body (e.g., Fig. 4, where monitoring device 304 is disposed on the wrist, which contains circuitry for generating the optical waveform based on data received from the light source and detector, as described in ¶ [0033]). Alternatively, if it is Applicant's intention that the claimed "detector" is limited to only the sensing elements (e.g., a photodetector), Banet does not expressly disclose this element is configured to be disposed on the wrist, but rather teaches said detector is disposed on the finger and electrically connected to a wrist-mounted device via a cable (throughout document). Wei teaches/suggests the finger and the wrist as suitable alternative locations from which to measure a PPG signal (e.g., ¶ [0137] where a PPG signal may be detected at the finger, wrist or radial artery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Banet with the detector (e.g., photodetector with associated light source) being configured to be disposed on a wrist of a living body as taught/suggested by Wei in order to eliminate the need for/reduce the length of the cable between the detector and the remainder of the sensing apparatus, thereby providing a more comfortable or less burdensome sensing apparatus 
While Banet discloses the calibration device (or first processor thereof) and sensing apparatus (or detector thereof) are provided on the same limb, Banet as modified does not expressly disclose the first processor and detector are provided at an identical site, such as the same wrist. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the apparatus of Banet with the first processor being configured to be provided at an identical site as the detector (i.e., the same wrist) because Applicant has not disclosed that such a configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses providing the first processor on the wrist or the upper arm as suitable alternatives (pg. 18, lines 4-6). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the first processor placement as disclosed by Banet because either arrangement facilitates substantially simultaneous measurement of blood pressure values and collection of an optical waveform for calibration (Banet, ¶ [0036]). 
Alternatively/Additionally, Fitzsimmons teaches/suggests a comparable calibration device (oscillometric blood pressure device) comprising a first processor configured to intermittently measure first biological information (controller 117 including a blood pressure measuring unit for determining the blood pressure from the detected pulse wave change and compression cuff pressure signal, ¶ [0027]); and a transmitter configured to transmit data including the first biological information to the sensing apparatus (Abstract, transmitter for wirelessly transmitting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Banet with the first processor being configured to be provided at an identical site as the detector (i.e., the same wrist) as taught and/or suggested by Fitzsimmons as a simple substitution of one known suitable first processor position for acquiring the required blood pressure values for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Wei (or Banet in view of Wei, Fitzsimmons and Su) as applied to claim(s) 1 above, and further in view of US 5,335,665 A (previously cited, Suzuki). 
Regarding claims 5 and 6, Banet as modified teaches/suggests the limitations of claim 1, as discussed above. Additionally, Fitzsimmons further teaches/suggests the calibration device may comprise an electric power source unit configured to supply electric power to an internal device portion (power supply, such as a battery, 114), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Banet with the calibration device further comprising an electric power source unit configured to supply electric power to an internal device portion as taught and/or suggested by Fitzsimmons in order to enable the calibration device to perform each operation required for blood pressure measurement by supplying power to the corresponding unit (Fitzsimmons, ¶ [0028]). 
Banet as modified does not teach the calibration device further comprises a monitor configured to monitor a battery capacity of the electric power source unit, wherein the transmitter e.g., sensing apparatus) configured to communicate with the calibration device comprises a user interface for replaying information to a user, such as a display (e.g., Banet, Fig. 4; Fitzsimmons, Fig. 1H; etc.). 
Suzuki teaches and/or suggests an occlusive blood pressure measuring device comprising a monitor configured to monitor a battery capacity of the electric power source unit and generate capacity data upon completion of measurement by the measuring device or upon activation of the measuring device (col. 5, line 43 - col. 6, line 3, monitoring power-supply voltage), and a capacity-determining unit configured to determine, based on the capacity data, whether or not the battery capacity has decreased to a level at which a cuff-based blood pressure measurement cannot be performed (col. 5, line 43 - col. 6, line 3, comparing voltage to various thresholds to determine operational status); and a prompter configured to prompt charging or replacement of the electric power source unit upon determining that the battery capacity has decreased to a level at which a cuff-based blood pressure measurement cannot be performed (col. 5, line 43 - col. 6, line 3, displaying a battery replacement mark).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Banet with the calibration device further comprising a monitor configured to monitor a battery capacity of the electric power source unit upon completion of measurement by the first processor or upon activation of the calibration i.e., a cuff-based measurement cannot be performed) and a prompter configured to prompt charging or replacement of the electric power source unit upon determining that the battery capacity has decreased to the level at which the pulse wave cannot be calibrated as taught/suggested by Suzuki in order to notify a user when a battery needs to be replaced to continue to provide reliable calibration measurements. Additionally, since the sensing apparatus of Banet as modified already comprises means for processing data (Fig. 3, 18) and means for prompting a user (Fig. 3, 42), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Banet with the transmitter of the calibration device being configured to transmit capacity data including the battery capacity to the sensing apparatus upon completion of measurement by the first processor or upon activation of the calibration device and the receiver of the sensing apparatus being configured to receive said capacity and perform the functions of the capacity-determining unit and prompter in order to enable the existing display of the sensing apparatus to provide a user with additional pertinent information, such as the above-noted battery status. 

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Wei (or Banet in view of Wei, Fitzsimmons and Su) as applied to claim(s) 1 above, and further in view of Suzuki and US 4,338,949 A (previously cited, Croslin). 
Regarding claims 7 and 8, Banet as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the calibration device further comprises a counting unit configured to count a number of measurements performed by the first processor. As discussed i.e., cuff-based measurement), and means for prompting a user to replace the energy source if the capacity is not sufficient, which would have been an obvious modification for at least the reasons discussed above with respect to claims 5-6. Banet as modified by Suzuki teaches/suggests the calibration device comprises a monitor configured to monitor a battery capacity of the electric power source unit and transmitting capacity data to the sensing apparatus rather than a counting unit configured to count a number of measurements performed by the measuring unit, wherein the transmitting transmits the number of measurements performed to the sensing apparatus. 
Croslin discloses battery capacity corresponds to an approximate number of measurements a cuff-based blood pressure measuring device is capable of performing before having insufficient power (e.g., col. 64, lines 36-55, wherein battery capacity in volts corresponds to an approximate number of measurements before the battery dies). Accordingly, Croslin suggests, given a power source of a known capacity at manufacture or initialization of the calibration device, the calibration device may be used an approximate number of times before said power source is insufficient for performing a measurement, and/or a number of measurements performed by the device is an alternate method for estimating remaining energy capacity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Banet the calibration device comprising a counting unit configured to count a number of measurements performed by the first processor and transmitting said number of measurements to the receiver of the sensing apparatus, wherein the sensing apparatus comprises a number-determining unit configured to determine, based on the e.g., battery) thereof, one of ordinary skill in the art would readily appreciate prompting replacement of the entire calibration device as an obvious, suitable alternative, particularly for calibration devices provided with non-removable and/or non-chargeable energy sources. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to rejections under 35 U.S.C. 112(b), Applicant submits, "Regarding claims 9-11, it is noted that the sections of the specification referred to in the discussion of the 'failure-determining units' relate to different examples of the operation of the biological information measuring apparatus. As such, it is submitted that the recitations in claims 9-11 are definite" (Remarks, pg. 9). 
The above-noted portions of the specification "relating to different examples" does not clarify in what manner determining failure differs from determining a recalibration is required. There are no examples provided as to how these two conditions are differentiated. Rather, as noted above, the only disclosure indicates, for the same condition(s), recalibration "is required" and recalibration "is not performed" and failure is occurring. Accordingly, the scope of the claims is 
With respect to the prior art rejections, Applicant contends the cited references do not disclose a calibration device and sensing apparatus that are integrally coupled (Remarks, pgs. 9-11). Neither the application as filed nor Applicant's remarks provides any clarity for the meaning of the term "integrally coupled," as discussed with respect to rejections under 35 U.S.C. 112 above. The calibration device and sensing apparatus of Banet are at least "integrally coupled" in the sense that communications is enabled between the two components for calibration purposes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791